      Case: 1:19-cv-03544 Document #: 1-2 Filed: 05/28/19 Page 1 of 1 PageID #:38




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 MOVADO GROUP, INC., AND                             §
 MOVADO LLC,                                         §
                                                     §
                 Plaintiffs,                         §
                                                     §
                                                     §
 v.                                                  §   CIVIL ACTION NO.______________
                                                     §
                                                     §   JURY TRIAL DEMANDED
 THE PARTNERSHIPS AND                                §
 UNINCORPORATED ASSOCIATIONS                         §
 IDENTIFIED ON SCHEDULE “A,”                         §
                                                     §
                 Defendants.                         §


             SCHEDULE A – SEALED DOCUMENT PURSUANT TO L.R. 26.2


        This document is being filed under seal with a Motion for Leave to File Under Seal.




Schedule A – Sealed Document Pursuant to L.R. 26.2                                            1
